PER CURIAM.
We affirm the portion of the revocation order finding that the defendant violated his probation. However, as the State properly concedes, the trial court failed to give the defendant full credit for time served under the first part of his split sentence. See Jones v. State, 570 So.2d 345 (Fla. 5th DCA 1990); Coney v. State, 519 So.2d 1144 (Fla. 3d DCA 1988). Accordingly, we reverse the portion of the order calculating the defendant’s credit for time served and remand to the trial court for a determination of the proper credit for time served.
Affirmed, in part; reversed, in part; and remanded with directions.